DETAILED ACTION
This final action is in response to Remarks filed on 12/01/2020.
Claims 6 and 15 were cancelled in the amendments filed on 07/27/2020.
Claims 4, 7, 13, and 16 were cancelled in the amendments filed on 09/25/2020.
Claims 2-3, 11-12, and 19 were cancelled in the amendments filed on 12/01/2020.
Claims 21-23 were added in the amendments filed on 12/01/2020.
Claims 1, 5, 8-10, 14, 17-18, and 20-23 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed on 12/01/2020 with respect to claims 1, 5, 8-10, 14, 17-18, and 20-23 have been fully considered but they are not persuasive. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 103, applicant argues that the combination of Mertvetsov-Subramanya does not explicitly teach the limitations of “extracting a distinctive feature of the request to a first request profile; specifying a feature-similarity threshold; identifying incoming messages whose feature-similarity with the request profile exceeds a feature-similarity threshold to confirm that the incoming messages includes a request; and revising the feature-similarity threshold based on if the identifying determines that the message is the request via the machine learning” because Subramanya merely teaches setting a threshold value and merely arbitrarily sets a value but does nothing else with the value (pages 11-12).



In response, it appears that applicant is addressing the prima facie case of obviousness (which is based on combination of Mertvetsov-Subramanya) by addressing and/or attacking references individually and/or separately.  MPEP 2145 (IV) clearly sets forth: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
For example, Mertvetsov ¶0026 discloses that “a request ranking classifier extracts the following information from the request/task: a contact who sent the relevant correspondence, the content of the request (what needs to be done), who has to do it, and by what date… the request ranking classifier can then determine a ranking of the request based on the importance of the contact, the importance of the content of the request, the deadline for the request, and previous actions of the user”.
Mertvetsov ¶0044 discloses that “the task assistant determines if the ranking of the request or task meets or exceeds a threshold... an alert may only be generated if the ranking of the request or task exceeds the threshold… the threshold may have a default value or may be configurable by the user… alerts may only be generated for the 100 highest ranked requests or tasks (i.e., the threshold is set at 100)… the threshold may be set at some other value”.
Mertvetsov ¶0015 and ¶0028 discloses that “the task assistant can analyze the content of the email message to identify the request or task specified in the content… additional filtering may be performed in order to distinguish between non-request statements and actual requests”.
Mertvetsov ¶0025 and ¶0114 discloses that “the linguistic analyzer can use supervised machine learning to improve the recognition of word chains indicating requests or tasks over time… linguistic analyzer may receive a set of training data including correspondence having a known classification as either including a request/task or not… linguistic analyzer can implement a learning algorithm to analyze the training data and generate an inferred function to be applied to new correspondence... the ranking may be updated regularly in order to account for new correspondences and reduce the importance of old correspondences”.


Thus, the combination of Mertvetsov-Subramanya explicitly teaches the limitations of “extracting a distinctive feature of the request to a first request profile; specifying a feature-similarity threshold; identifying incoming messages whose feature-similarity with the request profile exceeds a feature-similarity threshold to confirm that the incoming messages includes a request; and revising the feature-similarity threshold based on if the identifying determines that the message is the request via the machine learning” wherein features of a request are extracted, a threshold is configurable, messages that contains these features are identified based on the threshold, and updating/revising (configuring) the threshold based on training data to account for new incoming messages.
Furthermore, the threshold as described in Mertvetsov is configurable and as described in Subramanya, if no score yielded by any rule path satisfies a particular threshold, task classification engine may determine that no user task entries are present in message. Thus, the threshold value in Subramanya is used for determining features of a message that satisfies the threshold value with respect to rule paths that produces scores indicating if task/requests are present in messages.

Allowable Subject Matter
Examiner attempted to reach an agreement with respect to advancing prosecution towards allowance via an examiner’s amendment. Examiner proposed clarifying the machine-learning model with subject matter from the original specification as described at ¶0022. However, due to time constraints, applicant requested examiner to proceed with next office action.


Claim Interpretation
Independent claim 10 recites in part, “A computer program product for cognitive request management, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”.
The original specification at ¶0070 discloses that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Thus, the computer-readable storage medium as called in independent claim 10 is interpreted as not being signals per se.
However, a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. 
In effort to assist the patent community, the USPTO suggests the following approach: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-10, 14, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mertvetsov et al. (20190014070) in view of Yadav et al. (20190044824) in view of Sar et al. (9684627) in view of Malhotra et al. (20110071893) in view of Kulkarni (20190065033) in view of Subramanya et al. (20150205782).

Regarding claim 1, Mertvetsov teaches a computer-implemented cognitive request management method [Mertvetsov ¶0014], the method comprising: 
scanning a stream of incoming messages to identify a first request sent by a requestor by machine learning that enables an initial analysis of the stream of incoming messages as the request sent or a non-request category [Mertvetsov ¶0015-¶0016, ¶0025, ¶0028, ¶0044, and ¶0048: the TA (task assistant) analyzes messages (correspondences) between users for determining tasks/requests within the messages wherein the TA is a machine learning cloud-based system that analyzes correspondences and uses feedback for classifying the messages];
storing the identified request [Mertvetsov ¶0022, ¶0047, and ¶0077: the requests/tasks and/or messages may be stored in a data store]; 
identifying, using a model for the machine learning, a response to the first request by backtracking within a message thread of the stream of incoming messages [Mertvetsov ¶0014-¶0015, ¶0025, ¶0028, ¶0046, and ¶0083: messages in a communication thread are monitored by the TA to determine whether a response to the request/task has been satisfied/completed wherein the TA is a machine learning cloud-based system that analyzes correspondences and uses feedback for classifying the messages]; 
wherein, if the identifying determines that a message is a request via the machine learning, but the message is not treated as a request [Mertvetsov ¶0025, ¶0028, and ¶0038: user feedback is used for determining if a message is a request or not (in which means that the system failed to determine that a message is request and the user indicated/treated/labeled it as a non-request, thus labeling it a false positive) and its importance in which allows the system to distinguish between non-request statements and actual requests wherein the results/feedback are used for further analysis and training]; 
and further comprising tracking a delegation of the request for completion other than by a receiver of the first request [Mertvetsov ¶0014 and ¶0019-¶0020: the request/task may be delegated to another user and is monitored until completion];
extracting a distinctive feature of the request to a first request profile [Mertvetsov ¶0026, ¶0038, and ¶0113: a feature/parameter may be extracted from the request relating to a user and/or a profile]; 
specifying a threshold [Mertvetsov ¶0044: a ranking threshold may be specified for determining if the ranking of the request/task exceeds a threshold in which an alert is provided if the ranking exceeds the threshold];
identifying incoming messages that contains feature-similarity with the request profile to confirm that the incoming messages includes a request [Mertvetsov ¶0015-¶0016, ¶0026, ¶0028, and ¶0113: messages are analyzed to determine similarity features of the messages that relates to features and/or parameters of a user/profile in which indicates that the messages may include a request/task]; and
revising the threshold based on if the identifying determines that the message is the request via the machine learning [Mertvetsov ¶0025-¶0026, ¶0028, ¶0038, ¶0048, and ¶0114: the system updates and/or retrains by implementing training data to generate a function to be applied to new messages, i.e., the TA may maintain/update the profile and the ranking threshold regularly in order to account for new messages including requests/tasks].
Mertvetsov ¶0025 and ¶0044 further discloses that the user provides feedback as to the analysis of the machine-learning model in which the feedback is used for retraining the model.
However, Mertvetsov does not explicitly teach labeling the request as a false positive within the model of the machine learning, and re-running and refining the identifying with that new labeling as the false positive to train the model, storing the identified request in a list of unfulfilled requests and a list of pending requests, when the response to a request is detected, the request is moved from the unfulfilled request list to a list of fulfilled requests and from the pending request list to a list of completed requests, displaying, via both a graphical user interface and a text-to-speech output form the graphical user interface, the list of unfulfilled requests, the list of fulfilled requests, the list of completed requests, and the 
Yadev teaches labeling the request as a false positive within the model of the machine learning, and re-running and refining the identifying with that new labeling as the false positive to train the model [Yadev ¶0083-¶0085, ¶0092, ¶0099, and ¶0115: the system determines whether the data/link is a false prediction or not (analysis to determine when a message is a request but is not treated like a request) and updates (reruns and refines) the model with the analysis, thus the model is retrained or updated with the analysis to eliminate false positives and false negatives]. 
NOTE: Examiner is applying KSR rationales to show the combination of Mertvetsov and Yadev. For example, Rationales B & D: Simple substitution of one known element for another to obtain predictable results & Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results allows the examiner to substitute a known technique of false prediction of an element (data/link) in Yadev to a known technique of false prediction of an message/request in Mertvetsov in which yields a technique for determining if a message is a request or not and updating the model with those analysis. 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Mertvetsov with the teachings of Yadev in order to incorporate labeling the request as a false positive within the model of the machine learning, and re-running and refining the identifying with that new labeling as the false positive to train the model.



However, Mertvetsov-Yadev does not explicitly teach storing the identified request in a list of unfulfilled requests and a list of pending requests, when the response to a request is detected, the request is moved from the unfulfilled request list to a list of fulfilled requests and from the pending request list to a list of completed requests, displaying, via both a graphical user interface and a text-to-speech output form the graphical user interface, the list of unfulfilled requests, the list of fulfilled requests, the list of completed requests, and the list of pending requests; performing an action, via a voice agent, based on a spoken instruction with regard to each request in the list of unfulfilled request, the list of fulfilled requests, the list of completed requests, and the list of pending requests, wherein the displaying creates a mark noting the delegation of the request on the request in the list of unfulfilled requests and the list of fulfilled requests; and further comprising: querying the receiver of first request to determine if the message not treated as the request was a mistake; when the receiver of first request indicated the mistake in response to the query, refining the model of the machine learning further to automatically recognize the message as a request; specifying a feature-similarity threshold; and identifying incoming messages whose feature-similarity with the request profile exceeds a feature-similarity threshold to confirm that the incoming messages includes a request.
Sar teaches storing the identified request in a list of unfulfilled requests and a list of pending requests [Sar column 5 lines 20-59: the tasks are stored in a database in a list of incomplete requests and active requests], 
when the response to a request is detected, the request is moved from the unfulfilled request list to a list of fulfilled requests and from the pending request list to a list of completed requests [Sar column 16 lines 18-39 and column 22 line 31-53: when a response to a task/request is detected such as an indication that the step(s) of the tasks are completed, each task is moved from the current incomplete list of tasks to the completed list of tasks, likewise remove tasks from active list to completed list], and 

wherein the displaying creates a mark noting the delegation of the request on the request in the list of unfulfilled requests and the list of fulfilled requests [Sar column 5 line 60-column 6 line 4 and column 22 line 31-column 23 line 4: the tasks are marked as completed and moved from incomplete list to completed list].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Mertvetsov-Yadev with the teachings of Sar in order to incorporate storing the identified request in a list of unfulfilled requests and a list of pending requests, when the response to a request is detected, the request is moved from the  unfulfilled request list to a list of fulfilled requests and from the pending request list to a list of completed requests, and displaying, via a graphical user interface, the list of unfulfilled requests, the list of fulfilled requests, the list of completed requests, and the list of pending requests; and wherein the displaying creates a mark noting the delegation of the request on the request in the list of unfulfilled requests and the list of fulfilled requests.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique in which determines a likelihood of completion of a task based on the matching of activity data indicators as explained in column 3 lines 50-65 of Sar.
However, Mertvetsov-Yadev-Sar does not explicitly teach displaying, via a text-to-speech output from the graphical user interface, the list of unfulfilled requests, the list of fulfilled requests, the list of completed requests, and the list of pending requests; performing an action, via a voice agent, based on a spoken instruction with regard to each request in the list of unfulfilled request, the list of fulfilled requests, the list of completed requests, and the list of pending requests; and further comprising: querying the receiver of first request to determine if the message not treated as the request was a mistake; when the receiver of first request indicated the mistake in response to the query, refining the model of the machine learning further to automatically recognize the message as a request; specifying a feature-similarity 
Malhotra teaches displaying, via a text-to-speech output from the graphical user interface, the list of unfulfilled requests, the list of fulfilled requests, the list of completed requests, and the list of pending requests [Malhotra ¶0021 and ¶0049-¶0050: the system provides the capability to add personas to tasks such as adding an audio file of the tasks to be completed such that a user may want the voice of a celebrity to remind him/her to complete the list of tasks wherein custom audio/visual cues are generated to inform the user of the list of tasks so that the user may take appropriate action]; and
performing an action, via a voice agent, based on a spoken instruction with regard to each request in the list of unfulfilled request, the list of fulfilled requests, the list of completed requests, and the list of pending requests [Malhotra ¶0024, ¶0027, ¶0031-¶0032, and ¶0050: an automated voice announcement software or voice recognition software (voice agent) performs actions based on voice commands input by the user with respect to a to-do list of task items].
Malhotra ¶0031, ¶0038, and ¶0076-¶0077 further discloses displaying the list of tasks.
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Mertvetsov-Yadev-Sar with the teachings of Malhotra in order to incorporate displaying, via a text-to-speech output from the graphical user interface, the list of unfulfilled requests, the list of fulfilled requests, the list of completed requests, and the list of pending requests; and performing an action, via a voice agent, based on a spoken instruction with regard to each request in the list of unfulfilled request, the list of fulfilled requests, the list of completed requests, and the list of pending requests.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique that makes it fun and rewarding for the users to strive to complete their to-do list by adding personas to their to-do task list as explained in ¶0021 of Malhotra.
However, Mertvetsov-Yadev-Sar-Malhotra does not explicitly teach further comprising: querying the receiver of first request to determine if the message not treated as the request was a mistake; when the receiver of first request indicated the mistake in response to the query, refining the model of the machine learning further to automatically recognize the message as a request; specifying a feature-
Kulkarni teaches further comprising: querying the receiver of first request to determine if the message not treated as the request was a mistake [Kulkarni ¶0034 and ¶0043: the system may query the user to provide feedback on the results of the model such as by confirming whether the model was correct or incorrect at determining whether a sentence was actionable (in this case, determining if the analysis of the message was accurate in determining either a request or not]; and 
when the receiver of first request indicated the mistake in response to the query, refining the model of the machine learning further to automatically recognize the message as a request [Kulkarni ¶0034 and ¶0043: based on the feedback, the model is updated and/or refined to automatically recognizing request/tasks].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Mertvetsov-Yadev-Sar-Malhotra with the teachings of Kulkarni in order to incorporate further comprising: querying the first user to determine if the message not treated as the request was a mistake; and when the user indicated the mistake in response to the query, refining the model of the machine learning further to automatically recognize the message as a request.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes feedback, such as querying the user,  to refine the machine-learning model and ultimately provide a more accurate model to the user device in the future as explained in ¶0043 of Kulkarni.
However, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni does not explicitly teach specifying a feature-similarity threshold; and identifying incoming messages whose feature-similarity with the request profile exceeds a feature-similarity threshold to confirm that the incoming messages includes a request.
Subramanya teaches specifying a feature-similarity threshold [Subramanya ¶0035: a threshold may be specified for determining if messages include features that relate to rules paths]; and 


Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Mertvetsov-Yadev-Sar-Malhotra-Kulkarni with the teachings of Subramanya in order to incorporate specifying a feature-similarity threshold; and identifying incoming messages whose feature-similarity with the request profile exceeds a feature-similarity threshold to confirm that the incoming messages includes a request.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique that identifies and classifies tasks within messages thereby avoiding the need to structure an index of a database so that an accommodation space of storage devices in multiple geographic location can be reduced as explained in ¶0022 and ¶0025 of Subramanya.

Regarding claims 10 and 18, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 10 and 18 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 5, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni-Subramanya teaches the computer-implemented method of claim 1. 
Mertvetsov further teaches wherein the storing further comprises: extracting a request parameter from the request [Mertvetsov ¶0026 and ¶0031: a due date (request/task parameter) is extracted from the messages containing the request/task]; and 
creating a database of requests that are indexed in terms of request parameters inscribing a reminder for each request into a calendar of the receiver of first request [Mertvetsov ¶0018, ¶0031, and ¶0084: task/request entries are created and indexed by their due dates in which the requests/tasks are added to a calendar along with a reminder for each task/request].

Regarding claim 14, this claim does not teach or further define over the limitations in claim 5. Therefore, claim 14 is rejected for the same reasons as set forth in claim 5. 

Regarding claim 8, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni-Subramanya teaches the computer-implemented method of claim 1. 
Mertvetsov further teaches wherein the scanning further determines a relationship between the receiver of first request and the requestor [Mertvetsov ¶0014, ¶0017, and ¶0019: the TA analyzes the messages to determine a relationship between the sender and recipient], 
wherein an importance factor is associated with the request based on the relationship [Mertvetsov ¶0026-¶0027 and ¶0109: an importance factor is associated with the request/task based on the relationship of sender and recipient such as the importance of sender/contacts associated with the task/request], and 
wherein the displaying displays the requests in an order of a value of the importance factor associated with the request on the list of unfulfilled requests and the list of fulfilled requests [Mertvetsov ¶0017, ¶0026, and ¶0109: the TA may display the requests/tasks in a ranked order of importance associated with the request/task].

Regarding claim 17, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 17 is rejected for the same reasons as set forth in claim 8. 

Regarding claim 9, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni-Subramanya teaches the computer-implemented method of claim 1. 
Mertvetsov further teaches wherein storing further includes: determining a priority of the request [Mertvetsov ¶0020, ¶0030, and ¶0033: a priority may be determined for the task/request]; and 
specifying a targeted completion-time for responding [Mertvetsov ¶0015, ¶0026, and ¶0031: a complete time or due date may be specified]. 

Regarding claim 20, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni-Subramanya teaches the system of claim 18. 
Mertvetsov further teaches embodied in a cloud-computing environment [Mertvetsov ¶0014: the TA may be a cloud-based artificial intelligence system].

Regarding claim 21, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni-Subramanya teaches the computer-implemented method of claim 1. 
Mertvetsov further teaches wherein a progress of the delegated request is tracked [Mertvetsov ¶0014 and ¶0019-¶0020: the request/task may be delegated to another user and is monitored until completion] 
and the task is maintained on the receiver display list [Sar column 5 lines 20-59: the tasks are stored (maintained) in a database in a list of incomplete requests and active requests]. The same rationale applies as in claim 1. 

Regarding claim 22, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni-Subramanya teaches the computer-implemented method of claim 1. 
Sar further teaches wherein the delegated request is displayed as an incomplete task [Sar column 5 lines 20-59, Sar column 5 line 60-column 6 line 4, and column 7 lines 13-30: the client device including the browser displays on the user interface a list of incomplete tasks/requests]; 

Regarding claim 23, Mertvetsov-Yadev-Sar-Malhotra-Kulkarni-Subramanya teaches the computer-implemented method of claim 1. 
Sar further teaches wherein the delegated request is displayed as a complete task when the delegator labels the delegation as a completion of the task [Sar column 5 line 60-column 6 line 4 and column 22 line 31-column 23 line 4: the tasks are marked as completed and moved from incomplete list to completed list]. The same rationale applies as in claim 1.



Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892: References G-M.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453          



                                                                                                                                                                                 
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453